Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 7/5/2022 with a foreign priority date of 11/26/2019 that is accepted.
Claims 9 and 10 are cancelled and Claims 1-8 and 11-20 are currently pending and have been examined.
Claims 1-8 and 11-20 are rejected under 35 USC 101.
Claims 1-8 and 11-20 are rejected under 35 USC 103.
The response to arguments is provided after the claim rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 1-8 and 11-14 are directed to a device and claims 15-18 are a CRM including a processor and claims 19 and 20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 because the claims are directed to an abstract idea, fail to amount to a practical application and fail to amount to significantly more.
Step 2A: 
Prong 1: The claim include the abstract concepts of collecting log data from a game, setting a group, registering advertisement information, requesting platforms to provide advertisement information to the group, obtaining feedback information and performing management of the advertising information registered for the group by using performance data to determine an efficiency, and when performance data is less then a reference value interrupting or replacing an advertising, or when the performance data is greater than a reference value maintaining the advertisement.
Dependent claims further recite parameter for determining the group, determining an increase in game activity, conditions for executing advertisements, mapping groups to advertisements, displaying feedback, types of feedback information, determining the efficiency of an advertisement, and setting rules for advertising. 
These concepts clearly fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is not integrated into a practical application because at best the claims infer or recite the additional elements of computerized devices. The step utilize computers at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Examiners finds the dependent claims fail to add any additional elements.
The dependent claims include encryption, which is adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) . Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides a series of steps that describe abstract concepts along with computerized devices that implement the abstract concepts, which at best does no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of computerized devices amount no more than adding the words “apply it”. The order combination and additional elements are no more than general linking the abstract concepts to an environment, which is far from particular.
The claims recite log data from users and utilize computers and networks in there ordinary capacity to gather data (i.e. feedback) and manage advertising information. Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer system. For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (log data from a game) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).
The underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, and manipulating data for the business process of targeting advertising and measuring the effect of advertising. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. Further, management of advertisement information improves the business process not the computer or interface. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
Examiner provides the following evidence regarding encryption and decryption in the field of protecting user’s private data.
Gaddis US 2012/0310753: See, “In all scenarios, Users are assigned a unique User ID that may be provided to third party service providers (e.g., an email service provider). This unique User ID is encrypted by methods well known in the art.” [0052].
Okerlund US 2014/0279420: See, “The data stored in, accessed by, and communicated between these networks is, in various embodiments, encrypted (e.g., EFS) or otherwise protected from unauthorized third party access using a variety of means well known in the art (e.g. firewalls, passwords, PGE, disk encryption, use of public key infrastructure, internet protocol security, etc.).” [0097].
King et al US 2013/0262230: See, “Encrypting and compressing data is well known to those skilled in the art. Encrypting and/or compressing data may be viewed as advantageous in regard to encoding data in order to reduce the volume of data that is transmitted to the target site via the user's navigation of the search result 208 and ensuring that the data is accessible only to the target site.
Duprey US 2013/0285855: See, “Encryption /decryption cyphers are well known in the art, and accordingly will not be discussed at length here. However, the encryption and decryption component 2108 may support a substantial number encryption/decryption cyphers (e.g., RC4 and RSA, by Security Inc, Belford, Mass., USA) as well as such general encryption techniques as public/private key cryptographic technique such as Diffie-Hellman.” [0492].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann et al. (U.S. 9,333,426; Hereafter: Bachmann) in view of Grosso (U.S. 2018/0068350; Hereafter: Grosso).
As per Claim 1:  Bachmann in view of Grosso discloses the following limitations; 
1. An operating method of an advertisement management device, the operating method comprising: 
Bachmann discloses based on log data of a plurality of users collected from a certain game, setting at least one group for the certain game; 
See, “In some cases, client identifier 210 may be sent to content selection server 104 when the user of client 102 performs a particular type of online action.” [0035]. See Column 7, Line 24-27.
See, “A selected content item may be a content item embedded into a webpage, a game, a pop-up content item, a banner content item, or the like.” [0038]. See Column 8, Line 30-32.
See, “A received set of user identifiers may be subdivided by content selection server 104 into clusters to generate the behavioral model, in one implementation. In some cases, different groups of user identifiers may be associated with the same event and may be associated with widely different interests and motivations.” [0040]. See [0040-0043]. See Column 8, Line 48 to Column 9, Line 44.
See, “First party content provider module 309 may receive gaming information and other important information related to providing relevant content via the game through interface 307. For example, interface 307 may be provided to first party content provider module 309 for the first party content provider to input selection criteria or other appropriate criteria to serve relevant content to the user. In some implementations, the first party content provider may provide other useful selection information about the user, e.g., information collected during registration to play the game.” [0048]. See Column 10, Line 37-46.
See, “At block 408, the device identifier is associated with the game data to create a document, e.g., a user list. In some implementations, the document is a gaming user list. In other implementations, the document is a remarketing list. The remarketing list may be accessed by a first party content provider (e.g., a web site publisher) or a third party content provider (e.g., an advertiser). The remarketing list may include users who visited specific sites within the game, reached a specific level, played the game at a certain time or for a specified amount of time, etc. This information may be included within a master list or a number of different lists may be created” [0055]. See Column 11, Line 34-45.
Bachmann discloses registering advertisement information to be provided to the at least one group; See, “A third party content provider (e.g., advertiser) module 315 may access interface 307 to set up remarketing lists. In some implementations, the list may be set up by the game provider. In other implementations, the list may be set up by the advertiser. For example, the third party content provider module 315 may be a publisher that logs onto a web site to determine which remarketing lists are for sale. The third party content provider may access third party content provider module 315 to select a gaming user list. Database 311 may store the gaming user list and/or the remarketing lists.” [0049]. See Column 10, Line 46-56.
Bachmann discloses requesting a plurality of platform servers capable of providing advertisements to provide the advertisement information for each of the at least one group; 
See, “Content sources 108, 110 are electronic devices connected to network 106 and provide media content to client 102. For example, content sources 108, 110 may be computer servers (e.g., FTP servers, file sharing servers, web servers, etc.) or other devices that include a processing circuit. Media content may include, but is not limited to, webpage data, a movie, a sound file, pictures, and other forms of data.” [0019]. See Column 4, Line 30-45.
See, “Content selection server 104 may provide digital content items to client 102 via network 106. For example, content source 108 may provide a webpage to client 102, in response to receiving a request for a webpage from client 102. In some implementations, a content items from content selection server 104 may be provided to client 102 indirectly. For example, content source 108 may receive content item data from content selection server 104 and use the content item as part of the webpage data provided to client 102. In other implementations, a content item from content selection server 104 may be provided to client 102 directly. For example, content source 108 may provide webpage data to clients client 102 that includes a command to retrieve an content item from content selection server 104. On receipt of the webpage data, client 102 may retrieve a content item from content selection server 104 based on the command and display the content item when the webpage is rendered on display 116.” [0020]. See Column 4, Line 46-66.
See, “Content source 108, 110 may select content to be provided with a webpage based on the device identifier for a user visiting the web page. For example, a user may opt in to receiving relevant content items from an content selection server. Rather than selecting a content item to be provided on the web page based on the content of the web page itself or on other factors, content selection server 104 may take into account the device identifier provided as part of the content request.” [0025]. See Column 5, Line 51-67.
See, “A third party content provider (e.g., advertiser) module 315 may access interface 307 to set up remarketing lists. In some implementations, the list may be set up by the game provider. In other implementations, the list may be set up by the advertiser. For example, the third party content provider module 315 may be a publisher that logs onto a web site to determine which remarketing lists are for sale. The third party content provider may access third party content provider module 315 to select a gaming user list. Database 311 may store the gaming user list and/or the remarketing lists.” [0049]. See Column 10, Line 46-56.
Bachmann discloses obtaining, from the plurality of platform servers, feedback information of advertisements provided for each of the at least one group; and 
See, “In some cases, client identifier 210 may be sent to content selection server 104 when the user of client 102 performs a particular type of online action. For example, webpage data 204 may include a tag that causes client 102 to send client identifier 210 to content selection server 104 when the a displayed content item is selected by the user of client 102. Client identifier 210 may also be used to record information after client 102 is redirected to another webpage. For example, client 102 may be redirected to an advertiser's website if the user selects a displayed content item. In such a case, client identifier 210 may also be used to record which actions were performed on the advertiser's website. For example, client identifier 210 may also be sent to content selection server 104 as the user of client 102 navigates the advertiser's website. In this way, data regarding whether the user searched for a product, added a product to a shopping cart, completed a purchase on the advertiser's website, etc., may also be recorded by content selection server 104. In some implementations, content selection server 104 may use the data regarding users' online actions to calculate performance metrics for a webpage (e.g., a conversion rate, a click-through rate, etc.).” [0035]. See Column 7, Line 24-44.
See, “For example, the aggregated characteristics may be the number of times a webpage was visited by the set of user identifiers, the number of times a content item or group of content items was selected, and/or the number of times a content item or group of content items led to a conversion. In various implementations, a statistical measurement of the aggregated characteristics may be the average, median, centroid, or other statistical measure of the aggregated characteristics.” [0039]. See Column 8, Line 33-47.
Bachmann discloses based on the feedback information, performing management of the advertisement information registered for each of the at least one group by:
See, “The API may also be used to facilitate the generation of lists of users as well as the associated types (e.g., conversion types, etc.), which are associated with a content item group. This list may be sold to advertisers. The advertisers may target users on the list by specifying higher bids for such users.” [0010]. See Column 2, Line 41-51.
See, “Content providers may thus be able to re-market or provide content to the user via an online network by purchasing the list of users from a game provider. Content providers may also be a part of a revenue share model with regard to conversions. For example, a portion of revenues received from an advertiser in connection with a content item provided to a user that has reached a level of achievement within a game may be shared with the game provider.” [0011]. See Column 2, Line 52-60.
See, “In some implementations, the device identifier is associated with a particular instance of a client application (e.g., running on client device 102). In some implementations, the device identifier is associated with a user (e.g., when the user logs in with a username and password). Some information that may be associated with the user may include events, such as one or more queries, one or more clicks, browser history data (e.g., the URLs visited, the number of URLs viewed, URL visit durations, etc.), etc. Events may also include advertising metrics, such as impressions, click through rate, etc. for each user. For example, the device identifier may include a time stamp associated with a particular event. Events may also include how many times a user is exposed to a particular content item, a campaign, etc.” [0024]. See Column 5, Line 36-50.
See, “For example, if the user identifier of client 102 is determined to be similar to user identifiers specified by an advertiser, content selection server 104 may generate a bid in the auction on behalf of the advertiser. In one implementation, the bid may be determined by content selection server 104 based in part on the similarity score for the user identifier associated with client 102. Based on the results of the auction, content selection server 104 may select content 212 and return the content to client 102 or return an instruction to client 102 configured to cause client 102 to retrieve content from another source.” [0042]. See Column 9, Line 26-36.
See, “In an alternative implementation, the method may include integrating, by a server computer, an application programming interface into a game, receiving, by the server computer, an interaction with the game, setting, by the application programming interface, an identifier for remarketing based on the interaction, associating, by the application programming interface, the game with the remarketing identifier to create a report; and providing the report as display data.” [0058]. See Column 11, Line 62 to Column 12, Line 3.
Bachmann does not disclose after the advertisement information being transmitted, based on log data of a user belonging to the at least one group, obtaining performance information used to determine an efficiency of an advertisement for the certain game for each of the at least one group; and 
However, Grosso discloses obtaining performance information and determining metrics for comparison to hurdles. See, “Such information may include but is not limited to the lifetime value (“LTV”) of the users acquired from that ad, ARPU (average revenue per user), ARPPU, (average revenue per paying user), etc. In step 1004, these attributes are used to compute the value to the game provider of that advertisement.” [0177]. See, “In step 1006, the results of that analysis are compared to one or more “hurdle” metrics that may be used to inform automated decision-making to maximize the value of advertising investments. Those hurdles can be static (e.g., “does the ad's revenue exceed its cost?) or dynamic (“does the 90-day revenue from this ad exceed the 90-day revenue for the last 3 evaluated ads?” In step 1008, the application determines whether the advertisement clears the hurdle. If it does, the invention initiates the process of placing additional ads such as the one evaluated in step 1010. If not, it terminates such purchases in step 1012.” [0178]. See, [0177-0191] for evaluating performance of advertising for segments of users.
Bachmann does not disclose based on the performance information, performing management of the advertisement information for each of the at least one group by:  when a value of a first performance parameter for a first advertisement provided to a first group is less than a certain reference value, interrupting the first advertisement being currently transmitted through one of the plurality of platform servers or
However Grosso discloses interrupting the advertisement when the performance is less than a hurdle. In Grosso, an ad is currently being transmitted to client devices by seller A, data is collect about the ad, and the performance is compared to a hurdle. When the performance is less than a hurdle the use of seller A is terminated. Examiner respectfully asserts that terminated the use of a seller or terminating purchases of ad with a seller is well within the scope of interrupting. See, “In step 1008, the application determines whether the advertisement clears the hurdle….If not, it terminates such purchases in step 1012.” [0178]. See, [0177-0191] for evaluating performance of advertising for segments of users. See Figure 10 and “Terminate use of seller A”.
Bachmann does not disclose replacing the first advertisement with a second advertisement; and Examiner’s note: 
However Grosso discloses replacing a first and with a second ad when the performance is less than a threshold. Under BRI any changes to a first advertisement is interpreted as a second advertisement, and the claims do not require that the second ad is for a different product or even a different type of advertisement. Examiner respectfully asserts that altering the terms of an in-ad offer replaces the first ad with a second ad having a different offer. Grosso calls the process optimization, but there is no difference between the optimization and the replacing because both terms are used to describe changing what is being presented to the end user. Simply put an ad that offers more or less digital currency as a reward is a different advertisement. Paragraph [0102, 0138] of the applicant’s PGPUB supports that simply replacing one reward for another is considered a second advertisement, such as replacing a coupon with an attendance stamp or advance reservation. See, “If the ad does not clear the chosen hurdle or hurdles, however, then in step 1816 it is marked as a low performer, and is optimized as discussed below.” [0235]. See, “Once the evaluation process is complete, in step 1820 one of the low-performing ads is selected for optimization. In step 1822 the specific terms of the in-ad offering are revised. The specific changes will depend up the metrics being applied and the kind of underperformance detected.” [0236].
Bachmann does not disclose when the value of the first performance parameter for the first advertisement provided to the first group is greater than the certain reference value, maintaining the first advertisement.
However Grosso discloses maintaining the first ad when the performance is above a threshold. See, “In step 1006, the results of that analysis are compared to one or more “hurdle” metrics that may be used to inform automated decision-making to maximize the value of advertising investments. In step 1008, the application determines whether the advertisement clears the hurdle. If it does, the invention initiates the process of placing additional ads such as the one evaluated in step 1010.” [0178]. See, [0177-0191] for evaluating performance of advertising for segments of users. See, “Thus if, for example, a given game has set a projected per-paying user LTV of $15 as the most significant hurdle, and a given ad has produced $18 per paying user, then no action to change the ad strategy or the value of the free offer in the ad is necessary, and in step 1814 the ad is slated to continue to run.” [0235]. 
Therefore, from the teaching of Grosso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reporting of user activity associated with advertising, as disclosed by Bachmann, to be use for the management of advertising based on the efficiency of the advertising for each group, as taught by Grosso, for the purpose of identifying the most valuable users, determining which sources deliver those users, increasing the advertising efforts that deliver high-value users, decreasing the advertising efforts that deliver lower-value users, and thereby automatically improving the overall performance of the game or service. Abstract.

As per Claim 2:  Bachmann in view of Grosso discloses the following limitations; 
2. The operating method of claim 1, wherein the setting of the at least one group for the certain game comprises: 
Bachmann discloses determining at least one parameter used for setting a group from among a user's access rate in the certain game, a user's access time in the certain game, an item purchased by a user and a purchase amount of the item in the certain game, and a user's game level and character in the certain game; and 
See, “A content provider (e.g., a publisher of a web page, an advertiser, etc.) may want to provide relevant content to a specific user who has played a particular game on a client device or any other appropriate system. The content provider may also want to provide relevant content to a user who has reached an achievement within a game or a user that plays the game with a specified level of frequency, e.g., a specified number of hours per week and so on.” [0007]. See Column 2, Line 18-25.
See, “In some implementations, game identifier 305 may be analogous to a session identifier that identifies the session. Game identifier 305 may keep track of the current state of the user's game (e.g., levels, achievements, etc.). In other implementations, game identifier 305 may be used by the gaming web site to send state information to client device 102 and for client device 102 to return the state information to the web site using device identifier 303. The state information may be used for authentication, identification of the user, the user's preferences, or any additional information that may be stored as data on client device 102.” [0045]. See Column 9, Line 64 to Column 10, Line 16.
Bachmann discloses setting at least one group for the certain game, based on a value of the at least one parameter for the plurality of users obtained from the log data of the plurality of users. See, “A received set of user identifiers may be subdivided by content selection server 104 into clusters to generate the behavioral model, in one implementation. In some cases, different groups of user identifiers may be associated with the same event and may be associated with widely different interests and motivations” [0040]. See Column 8, Line 47-55.

As per Claim 3:  Bachmann in view of Grosso discloses the following limitations; 
3. The operating method of claim 1, wherein the registering of the advertisement information to be provided to the at least one group comprises: 
Bachman does not disclose based on log data of users in a first group, determining a first advertisement associated with an increase in activity of the certain game for the users in the first group; and registering first advertisement information including the first advertisement and an execution condition of the first advertisement for the first group. 
However, Grosso discloses determining an advertisement is associated with an increase in game activity. See, “The subject invention can use the results of this analysis in multiple ways. As described in detail below, it can be used to adjust various parameters of the user experience. It is also possible to treat advertisement sources or the users obtained as a result of specific “more like this” requests as segments, and thus to determine not merely how many users have come from a given ad, but whether those users are profitable, or meet other criteria that are important or meaningful to the success of the game provider or seller of the service or product. If a specific seller of ad space refers many users, but very few of those users become paying customers, a game or application provider may decide that advertising with that seller is a poor allocation of resources, and choose to advertise elsewhere. If the users recruited as a result of a specific “more like this” request do not generate LTV that exceeds their acquisition costs or otherwise fail to meet expectations, that particular request can be retired, or may be reused but with a lower price per user, or otherwise altered. When the LTV or other measure of value can be measured and attributed to a specific advertisement, there is no longer a single price a vendor must be willing to pay for new users.” [0175]. See, “In many cases, advertising is a major source of users and thus revenue for applications such as games. But the process of evaluating the value of a given advertising strategy has historically been very primitive. The subject invention provides buyers of such advertising with a powerful tool for optimizing the productivity of that advertising based upon a range of criteria, and to determine which criteria are most meaningful. It also provides means to automate that process, enabling this optimization to operate at sufficient scale and low enough cost to make it practical for advertisers to evaluate large numbers of advertising opportunities and strategies, even when the dollar value of an individual placement is relatively small.” [0176].
Therefore, from the teaching of Grosso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reporting of user activity associated with advertising, as disclosed by Bachmann, to determine an increase in game activity as taught by Grosso, for the purpose of identifying the most valuable users, determining which sources deliver those users, increasing the advertising efforts that deliver high-value users, decreasing the advertising efforts that deliver lower-value users, and thereby automatically improving the overall performance of the game or service. Abstract.

As per Claim 4:  Bachmann in view of Grosso discloses the following limitations; 
4. The operating method of claim 1, further comprising displaying a user
Bachmann discloses interface receiving an input of information used to set the at least one group or register an advertisement of the at least one group. See, “Interface 307 of system 300 receives information associated with the user (e.g., game information, social networking information) and/or media accessed by the user. Interface 307 allows the user to interact with the game. Interface 307 may include a graphical user interface, a command line interface, a text-based interface, etc. Interface 307 receives” [0046]. See Column 10, Line 17-25.See also [0046-0050] for more about interface 307. See Columns 10-11.

As per Claim 5:  Bachmann in view of Grosso discloses the following limitations; 
5. The operating method of claim 1, wherein the requesting the plurality of platform servers to provide the advertisement information for each of the at least one group comprises:
Bachman does not disclose encrypting user information about a first group according to a first encryption method; and transmitting, to the plurality of platform servers, the encrypted user information about the first group and first advertisement information to be provided to a user in the first group. Examiner’s note: Bachman discloses at [0044] Column 9, Line 53-63 hashes identifiers and [0053] Column 11, Line 18-21. discloses that information is made anonymous. Hashing and Encryption have different functions and Hashing is not a type of encryption because Hashing is a form of cryptographic security. Encryption works both ways, while hashing is a one-way function.
However, Grosso discloses encrypting information. See, “Regardless of network device configuration, the system of the present invention may employ one or more memories or memory modules (such as, for example, remote memory block 120 and local memory 101) configured to store data, program instructions for the general-purpose network operations, or other information relating to the functionality of the embodiments described herein (or any combinations of the above). Program instructions may control execution of or comprise an operating system and/or one or more applications, for example. Memory 120 or memories 101, 120 may also be configured to store data structures, configuration data, encryption data, historical system operations information, or any other specific or generic non-program information described herein.” [0111]. 
Therefore, from the teaching of Grosso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user information, as disclosed by Bachmann, to be encrypted, as taught by Grosso, for the purpose of protecting user privacy and securely provide user data. 

As per Claim 6:  Bachmann in view of Grosso discloses the following limitations; 
Bachman does not disclose 6. The operating method of claim 5, wherein the requesting the plurality of platform servers to provide the advertisement information for each of the at least one group further comprises requesting the plurality of platform servers to provide users mapped with the first group of users with the first advertisement information, based on a result of comparing the encrypted user information within a platform server according to the first encryption method with the encrypted user information about the first group. 
However, Grosso discloses encrypting information and mapping user segments to advertisements. See, “It would be advantageous to determine the allocation of advertising expenditures empirically, through evaluation of statistical correlation of various observable factors, such as those listed above, with the desired result (generally, increased long-term revenue per user)” [0029]. See, “As illustrated, a segmenting server 526 may be utilized for such purposes as to process, manage, and otherwise control segment definitions. For example, user account management for a game-based arrangement might be handled by a segmenting server 526, such as to define attributes of user accounts (groups of which may be considered segments according to the invention), metrics by which segments are measured, scored, or reported, or any other such segment-related functions.” [0123]. 
Therefore, from the teaching of Grosso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the provisioning of advertising to groups of users, as disclosed by Bachmann, to encrypt user data used for mapping groups of users associated with advertising, as taught by Grosso, for the purpose of identifying the most valuable users, determining which sources deliver those users, increasing the advertising efforts that deliver high-value users, decreasing the advertising efforts that deliver lower-value users, and thereby automatically improving the overall performance of the game or service. Abstract.

As per Claim 7:  Bachmann in view of Grosso discloses the following limitations; 
7. The operating method of claim 1, wherein the obtaining, from the plurality of platform servers, of the feedback information of advertisements provided for each of the at least one group comprises:
Bachmann discloses obtaining, from the plurality of platform servers, the feedback information monitored by transmitting a certain advertisement to users in the at least one group; and See, “In some implementations, the device identifier is associated with a particular instance of a client application (e.g., running on client device 102). In some implementations, the device identifier is associated with a user (e.g., when the user logs in with a username and password). Some information that may be associated with the user may include events, such as one or more queries, one or more clicks, browser history data (e.g., the URLs visited, the number of URLs viewed, URL visit durations, etc.), etc. Events may also include advertising metrics, such as impressions, click through rate, etc. for each user. For example, the device identifier may include a time stamp associated with a particular event. Events may also include how many times a user is exposed to a particular content item, a campaign, etc.” [0024]. See Column 5, Line 36-50.
Bachman does not disclose displaying the feedback information for each of the at least one group. Examiner’s note: Bachman discloses generating reports but does not explicitly recite the format of the reports.
However, Grosso discloses very detail reports being displayed. See, “In a next step 704, a user (such as an advertising optimization analyst) may view a generated report, such as to review the current state of segments or the operation of a system in general. A user may then submit input in a next step 705, such as by making selections on an interactive report display, or by interacting with a web-based or other such interactive application for advertising optimization, for example to take action based on the reported information. In a final step 706, the user's input may then be processed such as by an administration server, applying any necessary changes and updating segment information as appropriate such that user input may be immediately utilized in future segment computation and reporting functions.” [0135].  See, “Of particular value is the specific analysis that compares, for various segments, the percentage (relative to all players/users) of time playing the game or using the service to the percentage (again, relative to the total) of purchase transactions for the specific type of transaction being evaluated and optimized. Such a comparison could, in the hypothetical case discussed above, yield a table as shown in FIG. 13, which presents a subset of the kinds of data and categories that may be used by the subject invention to discover and implement segmentation strategies” [0197]. See, [0198-0211] for more about the information shown in Figures 13A-13I.
Therefore, from the teaching of Grosso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reporting of user activity associated with advertising, as disclosed by Bachmann, to include detailed reports on game activity, as taught by Grosso, for the purpose of identifying the most valuable users, determining which sources deliver those users, increasing the advertising efforts that deliver high-value users, decreasing the advertising efforts that deliver lower-value users, and thereby automatically improving the overall performance of the game or service. Abstract.

As per Claim 8:  Bachmann in view of Grosso discloses the following limitations; 
Bachmann discloses 8. The operating method of claim 7, wherein the feedback information comprises at least one piece of information among a number of clicks on a certain advertisement provided by a certain platform server, a number of actions corresponding to the certain advertisement, a number of installations of an application of a certain game by the certain advertisement, and an advertising cost generated by the certain platform server. See, “In some implementations, the device identifier is associated with a particular instance of a client application (e.g., running on client device 102). In some implementations, the device identifier is associated with a user (e.g., when the user logs in with a username and password). Some information that may be associated with the user may include events, such as one or more queries, one or more clicks, browser history data (e.g., the URLs visited, the number of URLs viewed, URL visit durations, etc.), etc. Events may also include advertising metrics, such as impressions, click through rate, etc. for each user. For example, the device identifier may include a time stamp associated with a particular event. Events may also include how many times a user is exposed to a particular content item, a campaign, etc.” [0024]. See Column 5, Line 38-50. See also, [0035]. See Column 7, Line 24-44.

As per Claim 11:  Bachmann in view of Grosso discloses the following limitations; 
Bachmann discloses 11. A computer program stored in a medium to execute an operating method of an advertisement management device in combination with the advertisement management device, which, when executed by the advertisement management device, cause the advertisement management device to perform the operating method of claim 1. See, “In yet another implementation, in general, a computer-readable storage medium having instructions therein, the instructions being executable by a processor to cause the processor to perform operations including receiving a request for content associated with a game, wherein the associated content is integrated with a web page. The operations may also include receiving at least one of a device identifier and at least one of game data. The operations may further include storing the game data and the device identifier in a memory. The operations may include associating the device identifier with the game data to create a document, wherein the document comprises a gaming user list. The operations may include storing the document in a memory. The operations may also include retrieving the document to generate relevant content items for display on the web page.” [0004]. See Column 1, Line 47-62. See also, [0059-0068]. See Columns 10 and 11 for computerized devices.

As per Claim 12:  Bachmann in view of Grosso discloses the following limitations; 
Bachmann discloses 12. A computer-readable recording medium having recorded thereon a program for executing an operating method of an advertisement management device on the advertisement management device, the recording medium comprising:
Bachmann discloses based on log data of a plurality of users collected from a certain game, setting at least one group for the certain game; See Column 7, Line 24-27. See Column 8, Line 30-32. Column 8, Line 48 to Column 9, Line 44. See Column 10, Line 37-46. See Column 11, Line 34-45. 
Bachmann discloses registering advertisement information to be provided to the at least one group; See Column 10, Line 46-56.
Bachmann discloses requesting a plurality of platform servers capable of providing advertisements to provide the advertisement information for each of the at least one group; See Column 4, Line 30-45. See Column 4, Line 46-66. See Column 5, Line 51-67. See Column 10, Line 46-56.
Bachmann discloses obtaining, from the plurality of platform servers, feedback information of advertisements provided for each of the at least one group; and See Column 7, Line 24-44. See Column 8, Line 33-47.
Bachmann discloses based on the feedback information, performing management of the advertisement information registered for each of the at least one group. See Column 2, Line 41-51. See Column 2, Line 52-60. See Column 5, Line 36-50. See Column 9, Line 26-36. See Column 11, Line 62 to Column 12, Line 3.
Bachmann does not disclose after the advertisement information being transmitted, based on log data of a user belonging to the at least one group, obtaining performance information used to determine an efficiency of an advertisement for the certain game for each of the at least one group; and 
However, Grosso discloses obtaining performance information and determining metrics for comparison to hurdles. See, “Such information may include but is not limited to the lifetime value (“LTV”) of the users acquired from that ad, ARPU (average revenue per user), ARPPU, (average revenue per paying user), etc. In step 1004, these attributes are used to compute the value to the game provider of that advertisement.” [0177]. [0178]. See, [0177-0191] for evaluating performance of advertising for segments of users.
Bachmann does not disclose based on the performance information, performing management of the advertisement information for each of the at least one group by: when a value of a first performance parameter for a first advertisement provided to a first group is less than a certain reference value, interrupting the first advertisement being currently transmitted through one of the plurality of platform servers or 
However Grosso discloses interrupting the advertisement when the performance is less than a hurdle. In Grosso, an ad is currently being transmitted to client devices by seller A, data is collect about the ad, and the performance is compared to a hurdle. When the performance is less than a hurdle the use of seller A is terminated. Examiner respectfully asserts that terminated the use of a seller or terminating purchases of ad with a seller is well within the scope of interrupting. See, “In step 1008, the application determines whether the advertisement clears the hurdle….If not, it terminates such purchases in step 1012.” [0178]. See, [0177-0191] for evaluating performance of advertising for segments of users. See Figure 10 and “Terminate use of seller A”.
Bachmann does not disclose replacing the first advertisement with a second advertisement; and 
However Grosso discloses replacing a first and with a second ad when the performance is less than a threshold. Under BRI any changes to a first advertisement is interpreted as a second advertisement, and the claims do not require that the second ad is for a different product or even a different type of advertisement. Examiner respectfully asserts that altering the terms of an in-ad offer replaces the first ad with a second ad having a different offer. Grosso calls the process optimization, but there is no difference between the optimization and the replacing because both terms are used to describe changing what is being presented to the end user. Simply put an ad that offers more or less digital currency as a reward is a different advertisement. Paragraph [0102, 0138] of the applicant’s PGPUB supports that simply replacing one reward for another is considered a second advertisement, such as replacing a coupon with an attendance stamp or advance reservation. See, “If the ad does not clear the chosen hurdle or hurdles, however, then in step 1816 it is marked as a low performer, and is optimized as discussed below.” [0235]. See, “Once the evaluation process is complete, in step 1820 one of the low-performing ads is selected for optimization. In step 1822 the specific terms of the in-ad offering are revised. The specific changes will depend up the metrics being applied and the kind of underperformance detected.” [0236].
Bachmann does not disclose when the value of the first performance parameter for the first advertisement provided to the first group is greater than the certain reference value, maintaining the first advertisement.
However Grosso discloses maintaining the first ad when the performance is above a threshold. See, “In step 1006, the results of that analysis are compared to one or more “hurdle” metrics that may be used to inform automated decision-making to maximize the value of advertising investments. In step 1008, the application determines whether the advertisement clears the hurdle. If it does, the invention initiates the process of placing additional ads such as the one evaluated in step 1010.” [0178]. See, [0177-0191] for evaluating performance of advertising for segments of users. See, “Thus if, for example, a given game has set a projected per-paying user LTV of $15 as the most significant hurdle, and a given ad has produced $18 per paying user, then no action to change the ad strategy or the value of the free offer in the ad is necessary, and in step 1814 the ad is slated to continue to run.” [0235]. 
Therefore, from the teaching of Grosso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reporting of user activity associated with advertising, as disclosed by Bachmann, to be use for the management of advertising based on the efficiency of the advertising for each group, as taught by Grosso, for the purpose of identifying the most valuable users, determining which sources deliver those users, increasing the advertising efforts that deliver high-value users, decreasing the advertising efforts that deliver lower-value users, and thereby automatically improving the overall performance of the game or service. Abstract.

As per Claim 13:  Bachmann in view of Grosso discloses the following limitations; 
13. An advertisement management device comprising:
Bachmann discloses a communication device for performing communication with a plurality of platform servers that provide advertisements; a storage; a user interface device; a processor, and a memory for storing instructions executable by the processor, wherein the processor, by executing the instructions, is configured to, See Column 1, Line 47-62. See Columns 10 and 11 for computerized devices.
Bachmann discloses based on log data of a plurality of users collected from a certain game, set at least one group for the certain game, See Column 7, Line 24-27. See Column 8, Line 30-32. Column 8, Line 48 to Column 9, Line 44. See Column 10, Line 37-46. See Column 11, Line 34-45.
Bachmann discloses register advertisement information to be provided to the at least one group, See Column 10, Line 46-56.
Bachmann discloses request the plurality of platform servers to provide the advertisement information for each of the at least one group through the communication device, See Column 4, Line 30-45. See Column 4, Line 46-66. See Column 5, Line 51-67. See Column 10, Line 46-56.
Bachmann discloses obtain, from the plurality of platform servers, feedback information of advertisements provided for each of the at least one group through the communication device, and See Column 7, Line 24-44. See Column 8, Line 33-47.
Bachmann discloses based on the feedback information, perform management of the advertisement information registered for each of the at least one group. See Column 2, Line 41-51. See Column 2, Line 52-60. See Column 5, Line 36-50. See Column 9, Line 26-36. See Column 11, Line 62 to Column 12, Line 3.
Bachman does not disclose after the advertisement information being transmitted, based on log data of a user belonging to the at least one group, obtaining performance information used to determine an efficiency of an advertisement for the certain game for each of the at least one group; and 
However, Grosso discloses obtaining performance information and determining metrics for comparison to hurdles. See, “Such information may include but is not limited to the lifetime value (“LTV”) of the users acquired from that ad, ARPU (average revenue per user), ARPPU, (average revenue per paying user), etc. In step 1004, these attributes are used to compute the value to the game provider of that advertisement.” [0177]. [0178]. See, [0177-0191] for evaluating performance of advertising for segments of users.
Bachmann does not disclose based on the performance information, performing management of the advertisement information for each of the at least one group by: when a value of a first performance parameter for a first advertisement provided to a first group is less than a certain reference value, interrupting the first advertisement being currently transmitted through one of the plurality of platform servers or 
However Grosso discloses interrupting the advertisement when the performance is less than a hurdle. In Grosso, an ad is currently being transmitted to client devices by seller A, data is collect about the ad, and the performance is compared to a hurdle. When the performance is less than a hurdle the use of seller A is terminated. Examiner respectfully asserts that terminated the use of a seller or terminating purchases of ad with a seller is well within the scope of interrupting. See, “In step 1008, the application determines whether the advertisement clears the hurdle….If not, it terminates such purchases in step 1012.” [0178]. See, [0177-0191] for evaluating performance of advertising for segments of users. See Figure 10 and “Terminate use of seller A”.
Bachmann does not disclose replacing the first advertisement with a second advertisement; and
However Grosso discloses replacing a first and with a second ad when the performance is less than a threshold. Under BRI any changes to a first advertisement is interpreted as a second advertisement, and the claims do not require that the second ad is for a different product or even a different type of advertisement. Examiner respectfully asserts that altering the terms of an in-ad offer replaces the first ad with a second ad having a different offer. Grosso calls the process optimization, but there is no difference between the optimization and the replacing because both terms are used to describe changing what is being presented to the end user. Simply put an ad that offers more or less digital currency as a reward is a different advertisement. Paragraph [0102, 0138] of the applicant’s PGPUB supports that simply replacing one reward for another is considered a second advertisement, such as replacing a coupon with an attendance stamp or advance reservation. See, “If the ad does not clear the chosen hurdle or hurdles, however, then in step 1816 it is marked as a low performer, and is optimized as discussed below.” [0235]. See, “Once the evaluation process is complete, in step 1820 one of the low-performing ads is selected for optimization. In step 1822 the specific terms of the in-ad offering are revised. The specific changes will depend up the metrics being applied and the kind of underperformance detected.” [0236].
Bachmann does not disclose when the value of the first performance parameter for the first advertisement provided to the first group is greater than the certain reference value, maintaining the first advertisement. 
However Grosso discloses maintaining the first ad when the performance is above a threshold. See, “In step 1006, the results of that analysis are compared to one or more “hurdle” metrics that may be used to inform automated decision-making to maximize the value of advertising investments. In step 1008, the application determines whether the advertisement clears the hurdle. If it does, the invention initiates the process of placing additional ads such as the one evaluated in step 1010.” [0178]. See, [0177-0191] for evaluating performance of advertising for segments of users. See, “Thus if, for example, a given game has set a projected per-paying user LTV of $15 as the most significant hurdle, and a given ad has produced $18 per paying user, then no action to change the ad strategy or the value of the free offer in the ad is necessary, and in step 1814 the ad is slated to continue to run.” [0235]. 
Therefore, from the teaching of Grosso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reporting of user activity associated with advertising, as disclosed by Bachmann, to be use for the management of advertising based on the efficiency of the advertising for each group, as taught by Grosso, for the purpose of identifying the most valuable users, determining which sources deliver those users, increasing the advertising efforts that deliver high-value users, decreasing the advertising efforts that deliver lower-value users, and thereby automatically improving the overall performance of the game or service. Abstract.

As per Claim 14:  Bachmann in view of Grosso discloses the following limitations; 
14. The advertisement management device of claim 13, wherein the processor, by executing the instructions, is configured to
Bachmann discloses determine at least one parameter used for setting a group from among a user's access rate in the certain game, a user's access time in the certain game, an item purchased by a user and a purchase amount of the item in the certain game, and a user's game level and character in the certain game, and based on a value of the at least one parameter for the plurality of users obtained from the log data of the plurality of users, set at least one group for the certain game. See Column 2, Line 18-25. See Column 9, Line 64 to Column 10, Line 16. See Column 8, Line 47-55.

As per Claim 15:  Bachmann in view of Grosso discloses the following limitations; 
15. The advertisement management device of claim 13, wherein the processor, by executing the instructions, is configured to,
Bachman does not disclose based on log data of users in a first group, determine a first advertisement associated with an increase in activity of the certain game for the users in the first group, and register first advertisement information including the first advertisement and an execution condition of the first advertisement for the first group.
However, Grosso discloses determining an advertisement is associated with an increase in game activity. See, [0175]. See [0176].
Therefore, from the teaching of Grosso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reporting of user activity associated with advertising, as disclosed by Bachmann, to determine an increase in game activity as taught by Grosso, for the purpose of identifying the most valuable users, determining which sources deliver those users, increasing the advertising efforts that deliver high-value users, decreasing the advertising efforts that deliver lower-value users, and thereby automatically improving the overall performance of the game or service. Abstract.

As per Claim 16:  Bachmann in view of Grosso discloses the following limitations; 
Bachmann discloses 16. The advertisement management device of claim 13, wherein the processor, by executing the instructions, is configured to display a user interface receiving an input of information used to set the at least one group or register an advertisement of the at least one group through the user interface device. See Column 10, Line 17-25.See also [0046-0050] for more about interface 307. See Columns 10-11.

As per Claim 17:  Bachmann in view of Grosso discloses the following limitations; 
17. The advertisement management device of claim 13, wherein the processor, by executing the instructions, is configured to
Bachman does not disclose encrypt user information about a first group according to a first encryption method, and transmit, to the plurality of platform servers, the encrypted user information about the first group and first advertisement information to be provided to a user in the first group through the communication device. . Examiner’s note: Bachman discloses at [0044] Column 9, Line 53-63 hashes identifiers and [0053] Column 11, Line 18-21. discloses that information is made anonymous. Hashing and Encryption have different functions and Hashing is not a type of encryption because Hashing is a form of cryptographic security. Encryption works both ways, while hashing is a one-way function.
However, Grosso discloses encrypting information. See, “Regardless of network device configuration, the system of the present invention may employ one or more memories or memory modules (such as, for example, remote memory block 120 and local memory 101) configured to store data, program instructions for the general-purpose network operations, or other information relating to the functionality of the embodiments described herein (or any combinations of the above). Program instructions may control execution of or comprise an operating system and/or one or more applications, for example. Memory 120 or memories 101, 120 may also be configured to store data structures, configuration data, encryption data, historical system operations information, or any other specific or generic non-program information described herein.” [0111]. 
Therefore, from the teaching of Grosso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user information, as disclosed by Bachmann, to be encrypted, as taught by Grosso, for the purpose of protecting user privacy and securely provide user data. 

As per Claim 18:  Bachmann in view of Grosso discloses the following limitations; 
Bachman does not disclose 18. The advertisement management device of claim 17, wherein the processor, by executing the instructions, is configured to request the plurality of platform servers to provide users mapped with the first group of users with the first advertisement information, based on a result of comparing the encrypted user information within a platform server according to the first encryption method with the encrypted user information about the first group.
However, Grosso discloses encrypting information and mapping user segments to advertisements. See, “It would be advantageous to determine the allocation of advertising expenditures empirically, through evaluation of statistical correlation of various observable factors, such as those listed above, with the desired result (generally, increased long-term revenue per user)” [0029]. See, “As illustrated, a segmenting server 526 may be utilized for such purposes as to process, manage, and otherwise control segment definitions. For example, user account management for a game-based arrangement might be handled by a segmenting server 526, such as to define attributes of user accounts (groups of which may be considered segments according to the invention), metrics by which segments are measured, scored, or reported, or any other such segment-related functions.” [0123]. 
Therefore, from the teaching of Grosso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the provisioning of advertising to groups of users, as disclosed by Bachmann, to encrypt user data used for mapping groups of users associated with advertising, as taught by Grosso, for the purpose of identifying the most valuable users, determining which sources deliver those users, increasing the advertising efforts that deliver high-value users, decreasing the advertising efforts that deliver lower-value users, and thereby automatically improving the overall performance of the game or service. Abstract.

As per Claim 19:  Bachmann in view of Grosso discloses the following limitations; 
19. The advertisement management device of claim 13, wherein the processor, by executing the instructions, is configured to 
Bachmann discloses obtain, from the plurality of platform servers, the feedback information monitored by transmitting a certain advertisement to users in the at least one group through the communication device, and See Column 5, Line 36-50.
Bachman does not disclose display the feedback information for each of the at least one group through the user interface device. Examiner’s note: Bachman discloses generating reports but does not explicitly recite the format of the reports.
However, Grosso discloses very detail reports being displayed. See, [0135].  See, [0197]. See, [0198-0211] for more about the information shown in Figures 13A-13I.
Therefore, from the teaching of Grosso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reporting of user activity associated with advertising, as disclosed by Bachmann, to include detailed reports on game activity, as taught by Grosso, for the purpose of identifying the most valuable users, determining which sources deliver those users, increasing the advertising efforts that deliver high-value users, decreasing the advertising efforts that deliver lower-value users, and thereby automatically improving the overall performance of the game or service. Abstract.

As per Claim 20:  Bachmann in view of Grosso discloses the following limitations; 
20. The advertisement management device of claim 13, wherein the processor, by executing the instructions, is configured to,
Bachman does not disclose after the advertisement information being transmitted, based on log data of a user belonging to the at least one group, obtain performance information used to determine an efficiency of an advertisement for the certain game for each of the at least one group, and perform management of the advertisement information for each of the at least one group, based on the performance information.
However, Grosso discloses determining the efficiency of advertisements for games and managing advertisements based on the information. See, [0178]. See, [0177-0191] for evaluating performance of advertising for segments of users.
Therefore, from the teaching of Grosso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reporting of user activity associated with advertising, as disclosed by Bachmann, for the management of advertising to be based on the efficiency of the advertising for each group, as taught by Grosso, for the purpose of identifying the most valuable users, determining which sources deliver those users, increasing the advertising efforts that deliver high-value users, decreasing the advertising efforts that deliver lower-value users, and thereby automatically improving the overall performance of the game or service. Abstract.

Response to Arguments
Regarding 35 USC 101: Examiner respectfully asserts that the claims are directed to the abstract idea set forth in Prong 1 above, and that claims fall in to the category of Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Under Prong 2 and Step 2B the claims do not include additional elements that amount to a practical application and the claims do not amount to significantly more. The claims describe a process that improves advertising by replacing or interrupting ads that have less than a required performance, which is an improvement to a business process in the field of advertising that does not improve computers or technology.
Regarding 35 USC 102/103: Grosso discloses interrupting the advertisement when the performance is less than a hurdle. In Grosso, an ad is currently being transmitted to client devices by seller A, data is collect about the ad, and the performance is compared to a hurdle. When the performance is less than a hurdle the use of seller A is terminated. Examiner respectfully asserts that terminated the use of a seller or terminating purchases of ad with a seller is well within the scope of interrupting. Grosso also discloses replacing a first and with a second ad when the performance is less than a threshold. Under BRI any changes to a first advertisement is interpreted as a second advertisement, and the claims do not require that the second ad is for a different product or even a different type of advertisement. Examiner respectfully asserts that altering the terms of an in-ad offer replaces the first ad with a second ad having a different offer. Grosso calls the process optimization, but there is no difference between the optimization and the replacing because both terms are used to describe changing what is being presented to the end user. Simply put an ad that offers more or less digital currency as a reward is a different advertisement. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muller US 2012/0142429 tracks players across games and displays advertising. Godse et al. US 2006/0168277 enables a game to communicate with a plurality of Ad Servers using different Ad Server Protocol. McFadden et al US 2005/0086105 discloses replace an advertisement that is performing at less than a required threshold.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688